Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A virtual reality system comprising a head mounted display device displaying a virtual reality screen display, at least one sensor or input device connected to the head mounted display device and generating a plurality of head mounted display device movement signals based on detection of movement of the head mounted display device or movement of an eyeball of a user, a selection module generating a first selection signal based on first head mounted display movement signals of the plurality of head mounted display movement signals in a first direction and generating a second selection signal based on second head mounted display movement signals of the plurality of head mounted display movement signals in a second direction, said first direction different than the second direction, a display module displaying video content in a center window to fill the virtual reality screen display, wherein the displaying the video content is according to a first point of reference of a plurality of point of reference for live channel playback associated with the virtual reality system, the display module displaying data tiles left, right, above or below the center window by shifting the center window in the first direction within the virtual reality screen display in response to the first head mounted display movement signals, the data tiles not displayed unless movement signals are detected, and the display module displaying channel tiles left, right, above or below the center window by shifting the center window in the second direction within the virtual reality screen display in response to the second head mounted display movement signals, the channel tiles displaying the live channel playback, the channel tiles not displayed unless head mounted display movement signals are detected, the selection module generating a third selection signal based on third head mounted display movement signals of the plurality of head mounted display movement signals, and the display module switching the video content of the center window to a second point of reference of the plurality of points of reference according to the third selection signal, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
05/05/2021